          Case 1:18-cv-07359-BMC Document 11 Filed 01/03/19 Page 1 of 1 PageID #: 839
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


             KATHALEEN FREEMAN, et al.,                        )
                             Plaintiff                         )
                                v.                             )      Case No.     18-cv-7359
              HSBC HOLDINGS PLC, et al.,                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All Plaintiffs                                                                                               .


Date:          01/03/2019                                                              /s/ Cindy T. Schlanger
                                                                                         Attorney’s signature


                                                                                        Cindy T. Schlanger
                                                                                     Printed name and bar number
                                                                                           OSEN LLC
                                                                                   2 University Plaza, Suite 402
                                                                                     Hackensack, N.J. 07601

                                                                                                Address

                                                                                     cschlanger@osenlaw.com
                                                                                            E-mail address

                                                                                          (201) 265-6400
                                                                                          Telephone number

                                                                                          (201) 265-0303
                                                                                             FAX number
